Citation Nr: 0732716	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for asbestosis.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from October 3, 1945, to 
November 7, 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal.

The Board observes that after the veteran filed a VA Form 9 
(Appeal to Board of Veterans Appeals) in May 2005 perfecting 
his appeal to the issues set forth on the title page of this 
decision, and that the RO issued an additional Statement of 
the Case dated in July 2005 which addressed four other claims 
for service connection addressed by the April 2003 rating 
decision and a claim for nonservice-connected pension 
benefits denied by the RO in May 2003.  However, the Board 
finds that the July 2005 Statement of the Case was issued in 
error as the veteran has not filed a Notice of Disagreement 
with respect to those issues.  

In this regard, the veteran responded to the notice provided 
by the May 2001 letter from the RO to him notifying him of 
the denial of service connection by the April 2003 rating 
decision and the denial of nonservice-connected pension 
benefits by stating that he totally disagreed with the 
findings.  The RO subsequently requested the veteran to 
clarify which issues he specifically disagreed with.  Later 
in April 2003, the veteran specifically indicated that he 
disagreed with a decision on his claims for service 
connection for hypertension and with asbestosis.  As such, 
those two issues are the only two issued prepared for 
appellate review and will be addressed in this decision.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service.

2.  The veteran is not shown to have asbestosis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

2.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in October 2002.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran [and his representative] have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran essentially contends that he has hypertension and 
asbestosis which are related to his period of active service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases 
such as cardiovascular disease, including hypertension, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the veteran's service medical records discloses 
no evidence of complaints, treatment or diagnosis of any 
cardiovascular disease, including hypertension, or any 
respiratory disorder, including asbestosis.  Service medical 
records do show that the veteran was separated from service 
based on the Report of Aptitude Board (Navy Personnel) which 
showed that the veteran had been referred for an evaluation 
because of a psychoneurosis.  The veteran was essentially 
separated from service based on that report.

Medical records dated following separation from service do 
not show that the veteran was diagnosed with hypertension 
within one year of separation from service.  While the record 
clearly shows that the veteran currently has hypertension, in 
the veteran's application for VA benefits received in 
September 2002 he reported that his high blood pressure 
disability began in January 1992, decades following 
separation from service.  In addition, those medical records 
do not contain any opinion that suggests that the veteran's 
hypertension is in any way related to the veteran's period of 
active service.  

Further review discloses that private and VA medical records 
dated following separation from service do not contain a 
diagnosis of asbestosis.  While the veteran's September 2002 
application for VA benefits shows he reported that his 
asbestosis began in March 1995, the Board finds it 
significant that private medical records report that chest X-
rays taken in May 1995, September 1995 and March 1998 contain 
no findings or assessment that the veteran had asbestosis.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim.  The medical 
evidence does not demonstrate that hypertension was 
manifested during service or within one year of separation 
from service, or that there is any medical opinion that 
indicates that the veteran's hypertension may be related to 
service.  There is also no medical evidence which indicates 
that the veteran has been diagnosed as having asbestosis.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorders had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of current disorders and 
of a nexus between current disorders and service by way of an 
October 2002 letter from the RO to him, but he has failed to 
do so.  A claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised of the need to submit medical evidence of the 
currently claimed disorders and of a relationship between 
current disorders and an injury, disease or event in service.  
While the veteran is clearly of the opinion that he has 
hypertension and asbestosis that are related to service, as a 
lay person, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
the etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for hypertension and asbestosis is 
not established.

ORDER

Service connection for hypertension is denied.

Service connection for asbestosis is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


